Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 4/12/2021.  Claims 1, 6 are amended, and claim 7 is cancelled.  Accordingly, claims 1-6 and 8-12 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting

Claims 1-6 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/606,129. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to thermoplastic elastomeric compound comprising PMMA-PBA-PMMA triblock copolymer and hydroxy functional polydimethylsiloxane in overlapping amounts and further comprises similar additives in dependent claims.  The hydroxy functional polydimethylsiloxane in both applications have similar properties.  
Copending claims are silent with respect to haze, coefficient of friction, and method of forming a polymer article.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to specification of copending application wherein it teaches that polymeric articles formed have a haze of less than about 10% when tested using ASTM D1001 (paragraph 00045), kinetic coefficient of friction of less than about 0.65 when tested using ASTM D1894 (paragraph 0044), and output from extruder is pelletized for laser forming, extrusion, molding and/or other processing into plastic articles (paragraph 0070).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oertel et al (TPE Magazine International, Vol. 2, March 2010) in view of Kondo (JP 2007-070-460 A) and Shin-Etsu (Silicone fluids, downloaded 1/6/2021).
It is noted that Kondo is in Japanese and a copy of the machine translation into English is provided with this application.  All line/paragraph citations in the body of rejection below are to the machine translation.
Regarding claim 1, Oertel et al disclose LA-polymer i.e. triblock copolymer poly(methyl methacrylate)-block-poly(n-butyl acrylate)-block-poly(methyl methacrylate) (abstract) which reads on the triblock copolymer in present claim 1. LA-polymer has 
Oertel et al are silent with respect to hydroxyl-functional polydimethylsiloxane and properties.
However, regarding hydroxyl-functional polydimethylsiloxane, Kondo in the same field of endeavor teaches a thermoplastic resin having high weather resistance, chemical resistance and heat resistance (abstract).  The thermoplastic resin composition is produced by adding a liquid additive to thermoplastic elastomer composition composed of acrylic block copolymer (abstract).  The liquid additive is a silicone oil such as hydroxyl group modified silicone (claims 2 and 4).  The methacrylic block is a block obtained by polymerizing a monomer containing a methacrylic acid ester, such as methyl methacrylate as a main component (paragraphs 0031-0032).  The acrylic polymer block is a block obtained by polymerizing a monomer containing an acrylic ester, such as butyl acrylate, as a main component (paragraphs 0043-0045).  In order to obtain moldability, releasability from a mold and low friction of a surface of a molded article, thermoplastic elastomer composition may be blended with various lubricants such as dimethyl polysiloxane (paragraphs 0111-0112).  To improve releasability from the mold or abrasion resistance, a liquid silicone additive may be used because of its affinity with thermoplastic resin powder.  Of these silicone oils, dimethyl silicone oil, and hydroxyl group modified silicone such as X22-4015 are preferred from the view point of cost and ease of handling (paragraph 0123).  See example in Kondo wherein dimethyl silicone is used in amounts of 3 g for 2 kg of the acrylic polymer powder (paragraph 0146) and is calculated to be present in amounts of about 0.15 parts per hundred parts of the polymer powder.  The lubricants may be added in amounts of 0.1 to 20 parts by weight per 100 parts by weight of acrylic block copolymer (paragraph 0113).  Additionally, Shin-Etsu 
Regarding properties, given that triblock copolymer of Oertel et al is transparent and the modified silicones such as X22-4015 are compatible because of increased affinity and function as lubricants that lower the friction of a surface, one skilled in art prior to the filing of present application would have a reasonable basis to expect the thermoplastic elastomer containing the triblock copolymer, of Oertel et al, and hydroxyl functional dimethyl siloxane such as X22-4015, of Kondo and Shin-Etsu, to exhibit the presently claimed properties (such as haze of less than 10% when tested using ASTM D1003 and a kinetic coefficient of friction of less than about 0.65 when tested using ASTM D1894), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 2, examples of modified silicones in Shin-Etsu include X-21-5841 and KF-9701 (page 5) which reads on dihydroxypolydimethylsiloxane in present claim 2.
Regarding claim 3, Kondo teaches that viscosity of silicone oil is 50-50,000 mm2/s (claim 3).  Additionally, X-22-4015 has functional group equivalent weight of 
Regarding claims 4, in addition to 5f above, hydroxyl value of the hydroxyl functional silicone oils X-22-4039 and X-22-4015 is 30 and 58 mg KOH/g, respectively.  Therefore, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to use a hydroxyl functional polydimethylsiloxane having hydroxyl value falling within the range of 30 to 58 mg KOH/g, absent evidence to the contrary.
Regarding claim 5, Oertel et al teach in example a composition using a combination of LA2250 and LA4285 having two different shore hardness (Table 2) without loss of transparency (section 5, physical properties).
Regarding claim 6, Oertel teaches that polymer is compatible with filler (section 12, conclusion).
Regarding claim 8, see 5c above.
Regarding claim 9, given that triblock copolymer of Oertel et al is transparent and the modified silicones such as X22-4015 are compatible with acrylic block copolymer because of increased affinity, one skilled in art prior to the filing of present application would have a reasonable basis to expect the thermoplastic elastomer containing the triblock copolymer, of Oertel et al, and hydroxyl functional dimethyl siloxane such as X22-4015, of Kondo and Shin-Etsu, to exhibit the presently claimed properties (such as haze of less than 5% when tested using ASTM D1003), absent evidence to the contrary.  
Regarding claim 10-12, Oertel et al teach that LA-polymer has good flowability and it can be processed below the degrade temperature in injection molding, compression molding (section 2.2, Transparency and Durability) and have applications in interiors such as instrument panels (section 11, possible applications).

Response to Arguments

Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) a terminal disclaimer is filed and the obviousness-type double patenting rejection should be withdrawn; and (B) Kondo fails to teach or suggest the hydroxyl functionalized polydimethylsiloxane is present in the compound at about 0.05 to about 0.28 parts per hundred parts of triblock copolymer.  Office may not rely on both the lubricant and the liquid additive of Kondo as teaching the claimed hydroxyl functionalized polydimethylsiloxane.
With respect to (A), terminal disclaimer has the following deficiency: the terminal disclaimer identifies a party who is not the applicant.  For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that only the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.  A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless 
With respect to (B) Kondo teaches that lubricant is added to improve moldability and releasability from a mold (paragraphs 0111 and 0113).  Now applicant’s attention is drawn to the liquid additive wherein Kondo teaches that liquid additive is added for the purpose of improving releasability from the mold.  Hence, it is the office’s position that it is within the scope of one skilled in art to use the liquid additive such as hydroxyl functionalized polydimethylsiloxane in the composition of Oertel et al in the presently claimed amounts, absent evidence to the contrary.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/
Primary Examiner, Art Unit 1764